                                                                 USDC SDNY
                                                                 DOCUMENT
UNITED STATES DISTRICT COURT                                     ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                    DOC #:
                                                                 DATE FILED: 5/21/21
UNITED STATES OF AMERICA,

                   -against-                                    1:20-cr-0654-MKV

RAMON HALL,                                                           ORDER

                          Defendant.

HON. MARY KAY VYSKOCIL, United States District Judge:

       Counsel for Defendant has filed a letter objecting to the Court’s issuance of an order

compelling the Defendant’s attendance at a conference on May 21, 2021, notwithstanding

Defendant’s request for the proceeding to occur in person. At counsel’s request, the Order is

RESCINDED.

       The Plea Hearing scheduled for May 21, 2021 is cancelled. Counsel should contact my

Courtroom Deputy to reschedule the proceeding, if Defendant still intends to change his plea.

SO ORDERED.

Dated: May 21, 2021.                                  _______________________________
                                                     ___ ______
                                                             ___________ _ _______ __
                                                                                    _ ______
                                                                                          ___
                                                                                          __
                                                                                           _
       New York, New York                                   MARY
                                                            MARY KAYKAAY VYSKOCIL
                                                                           VYSKSKKOCIL
                                                           United
                                                           Unnit   States
                                                              i ed State
                                                                      tees District Judge
